DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 19, 2020, September 15, 2021, October 5, 2021, January 27, 2022, July 5, 2022 and August 8, 2022 have been considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  Although Applicant may be their own lexicographer, the examiner objects to the use of  “positive refractive index” in line 3.  Conventionally, a refractive index is almost always a positive value.  The examiner has interpreted “positive refractive index” as “positive refractive power”, being consistent with language used in independent claim 1.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent Publication 2018/0284394).
With regard to independent claim 1, Chen et al teaches an optical imaging system (page 1, paragraph [0002] and Figure 5) comprising: a first lens (Figure 5, element 310), a second lens (Figure 5, element 320), a third lens (Figure 5, element 330) having positive refractive power (page 10, paragraph [0138], lines 1-2), a fourth lens (Figure 5, element 340), and a fifth lens (Figure 5, element 350) disposed in order from an object side, and satisfying the conditional expressions 0.2 < (D23+D34+D45)/BFL < 0.95, and 0.8 < TTL/f < 0.95, as defined (page 11, Table 5 and paragraph [0144]).
With regard to dependent claim 2, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging system wherein the second lens has negative refractive power (page 10, paragraph [0137], lines 1-2).
With regard to dependent claim 3, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging system wherein the sum of a refractive index of the second lens and a refractive index of the third lens is greater than 3.20 (page 11, Table 5 Index data for Lens 2 and Lens 3, wherein 1.650 + 1.661 = 3.311).
With regard to dependent claim 4, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging system wherein an absolute value of a sum of a focal length of the first lens and a focal length of the second lens is less than 2.0 (page 11, Table 5, Focal Length data for Lens 1 and Lens 2, wherein |5.11 + (-5.44))| = 0.33).
With regard to dependent claim 5, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging system satisfying the conditional expression |f/f1 + f/f2| < 1.2, as defined (page 11, Table 5, Focal Length data for f, Lens 1 and Lens 2, wherein |10.66/5.11 + (-5.44)/10.66| = 0.03).
With regard to dependent claim 6, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging system satisfying the conditional expression 0 ≤ D12/f ≤ 0.07, as defined (page 11, Table 5, Thickness data for Surface 3 and f, wherein 0.105/10.66 = 0.01).
With regard to dependent claim 10, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging system satisfying the conditional expression R1/f ≤ 0.265, as defined (page 11, Table 5, Curvature Radius data for Surface 2 and f, wherein 2.730/10.66 = 0.256).

Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent Publication 2018/0335610).
With regard to independent claim 11, Chen et al teaches an optical imaging system (page 1, paragraph [0002] and Figure 11) comprising: a first lens (Figure 11, element 610), a second lens (Figure 11, element 620), a third lens (Figure 11, element 630), a fourth lens (Figure 11, element 640), and a fifth lens (Figure 11, element 650) having positive refractive [power] (page 15, paragraph 0162], lines 1-2), or in the alternative, positive refractive index (page 15, Table 11, data for Index for Lens 5 = 1.614), disposed in order from an object side, and satisfying the conditional expression 0.8 < T1/TTL < 0.18, as defined (page 15, Table 11, Thickness data for Surface 1 and page 16 paragraph [0167], wherein 2.014/11.246 = 0.179).
With regard to dependent claim 12, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an imaging system wherein an image-side surface of the third lens is concave (page 15, Paragraph [0160], lines 3-4 and Figure 5, element 632).
With regard to dependent claim 13, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an imaging system wherein an object-side surface of the fourth lens is concvex (page 15, Paragraph [0161], lines 2-3 and Figure 5, element 641).
With regard to dependent claim 14, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an imaging system wherein an image-side surface of the fourth lens is concave (page 15, Paragraph [0161], lines 3-4 and Figure 5, element 642).
With regard to dependent claim 15, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an imaging system wherein an object-side surface of the fifth lens is concvex (page 15, Paragraph [0162], lines 2-3 and Figure 5, element 651).
With regard to dependent claim 16, Chen et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an imaging system satisfying the conditional expression 2.4 < (V2+V4)/V3, as defined (page 15, Table 11, Abbe # data for Lens 2, Lens 4 and Lens 3, wherein (26.0 + 20.3)/19.3 = 2.4).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical imaging system comprising: a first lens, a second lens, a third lens having positive refractive power, a fourth lens, and a fifth lens disposed in order from an object side, and satisfying the conditional expressions 0.2 < (D23+D34+D45)/BFL < 0.95, and 0.8 < TTL/f < 0.95, as defined, the prior art fails to teach such an optical imaging system simultaneously satisfying the conditional expression: 0.62 ≤ EL1S1/ImgHT ≤ 0.94, as defined and claimed in dependent claim 7; 0.8 ≤ EL1S2/EL1S1 ≤ 1.01, as claimed and defined in dependent claim 8; or  3.5 ≤ TTL/ImgHt, as claimed and defined in dependent claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mercado (U.S. Patent Publication 20115/0116569), Huang et al (U.S. Patent Publication 2020/0393656) and Hu et al (U.S. Patent Publication 2021/0141195) all teach optical imaging systems comprising five lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
09 August 2022